NO. 12-15-00089-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS
                                                          §

IN RE: ROBERT C. MORRIS,                                  §    ORIGINAL PROCEEDING

RELATOR                                                   §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Relator, Robert C. Morris, filed a pro se petition for writ of mandamus alleging that he
has been denied certain legal supplies, which violates federal and state law. The respondents are
Albert Jimenez, Smith Unit Access to Courts Supervisor; Vicky Barrows, TDCJ Access To
Courts Program Manager; and Cindi Sigsbee, Regional Access to Courts Supervisor. Morris
requests an order directing the respondents to furnish the legal supplies necessary to provide him
“meaningful and adequate access to the courts.”
         This court’s mandamus jurisdiction is expressly limited to (1) writs against a district
court judge or county court judge in the court of appeals district, and (2) all writs necessary to
enforce the jurisdiction of the court of appeals. TEX. GOV’T CODE ANN. § 22.221(b) (West
2004). The respondents named in Morris’s mandamus petition are not district judges or county
court judges. Therefore, this court does not have mandamus jurisdiction over the respondents
unless mandamus is necessary to enforce the court’s jurisdiction.
         Morris has not shown that mandamus against any of the named respondents is necessary
to enforce this court’s jurisdiction. Consequently, we lack jurisdiction to grant the requested
relief. See id. Accordingly, the petition for writ of mandamus is dismissed.
Opinion delivered April 15, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.


                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                            APRIL 15, 2015


                                         NO. 12-15-00089-CV


                                   IN RE: ROBERT C. MORRIS,
                                             Relator


                         Original Proceeding from the 349th District Court
                         of Anderson County, Texas (Tr.Ct.No. 349-6270)


                    THIS CAUSE came on to be heard on the petition for writ of mandamus filed
by the Relator herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the petition for writ of mandamus be dismissed for want of
jurisdiction, and that the decision be certified to the court below for observance.

                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.